         Case 1:19-mc-00124-ABJ Document 27 Filed 04/27/20 Page 1 of 2




                        THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

MILE HIGH HEALTHCARE ANALYTICS,
LLC,

                        Petitioner,

                v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, CENTERS FOR MISC. CASE NO.: 1:19-mc-00124-ABJ-
MEDICARE AND MEDICAID SERVICES, DAR

                        Respondent.


                           ELEVENTH JOINT STATUS REPORT

       Petitioner, Mile High Healthcare Analytics, LLC (“Mile High” or “Petitioner”) and

Respondent U.S. Department of Health and Human Services, Centers for Medicare and Medicaid

Services (“CMS” or “Respondent”) submit the instant Eleventh Joint Status Report pursuant to

this Court’s April 21, 2020 Order, and report as follows:

       As of this date, CMS has produced what it has represented to have been all of the electronic

data in response to the Revised Proposed Modifications to the Subpoena and Mile High has

completed its review of same. Per this review, Mile High has determined that CMS has produced

all data requested in Petitioner’s Revised Proposed Modifications to the Subpoena.

       In light of the foregoing, Petitioner respectfully requests that this Court enter an Order

terminating the instant Miscellaneous Action.
            Case 1:19-mc-00124-ABJ Document 27 Filed 04/27/20 Page 2 of 2




                                 Respectfully submitted,

                                 TIMOTHY J. SHEA, D.C. Bar #437437
                                 United States Attorney

                                 DANIEL F. VAN HORN, D.C. Bar #924092
                                 Chief, Civil Division
                                 By: /s/ Johnny Walker
                                 JOHNNY H. WALKER, D.C. Bar # 991325
                                 Assistant United States Attorney
                                 555 4th Street, N.W.
                                 Washington, District of Columbia 20530
                                 Telephone: 202 252 2575
                                 Email: johnny.walker@usdoj.gov
                                 Counsel for Respondent

April 27, 2020



                                 FRIER & LEVITT, LLC

                                 /s/ Jason N. Silberberg
                                 Jason N. Silberberg, Esq. (admitted pro hac vice)
                                 Jonathan E. Levitt, Esq. (219207)
                                 84 Bloomfield Avenue
                                 Pine Brook, NJ 07058
                                 Telephone: (973) 618-1660
                                 Facsimile: (973) 618-0650
                                 jlevitt@frierlevitt.com
                                 jsilberberg@frierlevitt.com
                                 Counsel for Petitioner


April 27, 2020




                                           1

4836-9737-7723, v. 1
